UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7319


JOHN LEE BOYD, JR.,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; TERRY O’BRIEN, Warden of USP-
Hazelton; GILLEY, Captain of USP-Hazelton; POISSONNIER,
Lieutenant of USP-Hazelton; HELMS, No. 1 Morning Watch
Correctional   Officer;  OSBORNE,   No.   2  Morning   Watch
Correctional   Officer;   PRICE,   No.   1   Morning   Watch
Correctional Officer; ALLEN, Captains Secretary; HOSKIN, No.
1 Morning Watch Correctional Officer; STAUFFER, Lieutenant
of USP-Hazelton,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:13-cv-00064-JPB-MJA)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


John Lee Boyd, Jr., Appellant Pro Se.    Betsy C. Jividen, Erin
Carter Tison, Assistant United States Attorneys, Wheeling, West
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      John Lee Boyd, Jr., seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

relief on his action filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   dismiss   the   appeal   for   lack   of   jurisdiction   because   the

notice of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

July 26, 2016.       The notice of appeal was filed on September 29,

2016.   Because Boyd failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis, deny Boyd’s motion for

preparation of a transcript at government expense, and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                      3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4